              Case 7:21-cv-05253-UA Document 1 Filed 06/14/21 Page 1 of 2




LUSKIN, STERN & EISLER LLP                                        OPPENHEIM + ZEBRAK, LLP
Michael Luskin                                                    Matthew J. Oppenheim
Stephan E. Hornung                                                Lucy Grace D. Noyola (pro hac vice motion
50 Main Street                                                    forthcoming)
White Plains, New York 10606                                      4350 Wisconsin Avenue, NW, Fifth Floor
(212) 597-8200                                                    Washington, DC 20016
                                                                  (202) 480-2999
Counsel for the Copyright Claimants

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
In re                                                           :          Chapter 11
                                                                :
FRONTIER COMMUNICATIONS                                         :          Case No. 20-22476 (RDD)
CORPORATION, et al., 1                                          :
                                                                :          (Jointly Administered)
                                     Debtor.                    :
 -------------------------------------------------------------- x

                               NOTICE OF COPYRIGHT CLAIMANTS’
                               MOTION TO WITHDRAW REFERENCE

         PLEASE TAKE NOTICE that upon the accompanying (i) Memorandum of Law in

Support of the Copyright Claimants’ Motion to the Withdraw the Reference, and (ii) the

Declaration of Matthew J. Oppenheim in Support of the Copyright Claimants’ Motion to

Withdraw the Reference and all exhibits thereto, UMG Recordings, Inc., Capitol Records, LLC,

and ABKCO Music & Records, Inc. (collectively, the “Universal Claimants”); Sony Music

Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC, Sony Music

Entertainment US Latin, Volcano Entertainment III, L.L.C., and Zomba Recording LLC




1
  The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
the large number of debtor entities in these chapter 11 cases, for which the Court has ordered joint administration, a
complete list of the debtor entities and the last four digits of their federal tax identification numbers are not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of these chapter
11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
           Case 7:21-cv-05253-UA Document 1 Filed 06/14/21 Page 2 of 2




(collectively, the “Sony Claimants”); and Atlantic Recording Corporation, Atlantic Records

Group LLC, Bad Boy Records LLC, Big Beat Records Inc., Elektra Entertainment Group Inc.,

Fueled by Ramen LLC, Lava Records LLC, Maverick Recording Company, Nonesuch Records

Inc., Rhino Entertainment Company, Rhino Entertainment LLC, Roadrunner Records, Inc.,

Warner Music Inc., Warner Music International Services Limited, Warner Music Nashville LLC,

and Warner Records Inc. (collectively, the “Warner Claimants,” and together with the Universal

Claimants and the Sony Claimants, the “Copyright Claimants”), by and through undersigned

counsel, will move the United States District Court for the Southern District of New York at a

date and time to be determined for entry of an Order (i) pursuant to 28 U.S.C. § 157(d), Federal

Rule of Bankruptcy Procedure 5011, and Local Bankruptcy Rule 5011-1, withdrawing the

reference with respect to the all pre- and post-petition claims filed by the Copyright Claimants

and (ii) granting such other and further relief as the Court deems just and proper.

 Dated: White Plains, New York                     LUSKIN, STERN & EISLER LLP
        June 9, 2021
                                                   By:   /s/ Michael Luskin
                                                           Michael Luskin
                                                           Stephan E. Hornung
                                                   50 Main Street
                                                   White Plains, New York 10606
                                                   (212) 597-8200
                                                   luskin@lsellp.com
                                                   hornung@lsellp.com

                                                   - and -

                                                   OPPENHEIM + ZEBRAK, LLP
                                                   Matthew J. Oppenheim
                                                   Lucy Grace D. Noyola (pro hac vice motion
                                                   forthcoming)
                                                   4350 Wisconsin Avenue, NW, Fifth Floor
                                                   Washington, D.C 20016
                                                   (202) 480-2999
                                                   matt@oandzlaw.com
                                                   lucy@oandzlaw.com


                                                -2-
